Case 1:20-cv-01046-CFC Document 7 Filed 08/12/20 Page 1 of 2 PagelD #: 835
Case 1:20-cv-01046-UNA Document4 Filed 08/06/20 Page 1 of 2 PagelD #: 826

AO 440 (Rey. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Delaware

BTL INDUSTRIES, INC.,

 

Plaintiffs)

Vv. Civil Action No, 20-1046-UNA

ALLERGAN LIMITED, ALLERGAN USA, INC.,
ALLERGAN, INC., ZELTIOQ AESTHETICS, INC.,
ZELTIO IRELAND UNLIMITED COMPANY, and

ZIMMER MEDIZINSYSTEME GMBH,

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: Defendant’s name and address) Allergan, Inc.
c/o The Corporation Trust Company
Corporation Trust Center
4209 Orange St.
Wilmington, DE 19804

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a2) or (3} — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Nathan R. Hoeschen

Shaw Keller LLP

ILM. Pei Building

1105 North Market Street, 12th Floor
Wilmington, DE 19801

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

‘sf John A. Cerino
Date: 04/13/2020

 

 

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-01046-CFC Document 7 Filed 08/12/20 Page 2 of 2 PagelD #: 836

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.20-1046-UNA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) Allergan, Inc.

 

was received by me on (date) 08/12/2020

CI I personally served the summons on the individual at (piace)

 

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

oh I served the summons on (name of individual) Amy McLaren - Authorized to Accept , who is

designated by law to accept service of process on behalf of (name of organization) The Corporation Trust Company

 

1209 Orange Street, Wilmington, DE 19801 @12:32 p.m. _ on (date) 08/12/2020 ; or

 

1 I returned the summons unexecuted because > or

 

C1 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

Date: 08/12/2020

 

 

Ce Y Server's signature

John Garber - Process Server

Printed name and title

 

230 North Market Street
Wilmington, DE 19801

 

Server's address

Additional information regarding attempted service, etc:
